Judgment affirmed and cause remanded. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; it appearing from the record that, error intervened in the trial of said cause to the prejudice of plaintiff in error in the charge of the trial court to the jury, in this, to-wit: That the fact that the defendant did not have its headlight burning was negligence as a matter of law. The question of whether this was, or was not, negligence is one for the jury to determine from all the evidence in the case.
It further appears from the record that no other error intervened to the prejudice of plaintiff in error in the trial of this cause in the common pleas court.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.